Cite as 2014 Ark. App. 671

                ARKANSAS COURT OF APPEALS
                                     DIVISION III
                                    No. CV-14-566



                                                Opinion Delivered   December 3, 2014

 EARNEST STEAN DANIEL        APPEAL FROM THE ARKANSAS
                   APPELLANT WORKERS’ COMPENSATION
                             COMMISSION
 V.                          [NO. G208821]

 WAL-MART STORES, INC., AND
 CLAIMS MANAGEMENT, INC.
                    APPELLEES AFFIRMED


                         BRANDON J. HARRISON, Judge

      Earnest Daniel appeals the Arkansas Workers’ Compensation Commission’s

decision that she did not sufficiently prove that she sustained a compensable back injury.

She essentially argues that the Commission erred in finding her not credible and in

disregarding medical evidence that she says documents a workplace injury. We affirm.

      The arguments advanced by Daniel challenge the sufficiency of the evidence.

These arguments are based entirely on matters of weight and credibility, which rest solely

with the Commission. See St. Edward Mercy Med. Ctr. v. Warnock, 2013 Ark. App. 518,

429 S.W.3d 348. Because the only substantial question involved in the appeal is the

sufficiency of the evidence, and because the Commission’s opinion adequately explains the

decision, we affirm by memorandum opinion pursuant to sections (a) and (b) of our per

curiam In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).
                                            1
                         Cite as 2014 Ark. App. 671

Affirmed.

HIXSON and WOOD, JJ., agree.

Orr Willhite, PLC, by: M. Scott Willhite, for appellant.

Roberts Law Firm, P.A., by: Susan M. Fowler and Emily A. Neal, for appellees.




                                       2